Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2019 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 9, and 14-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 2 and 9 recite delivery addresses that correspond to three-dimensional coordinates, and clustering the addresses a second presser number of order sets; calculating distances between the points indicated by the three-dimensional coordinates corresponding to the delivery addresses. Based on the drafting of the claim, 
Dependent claims 4 and 14 recite converting the initial location information of the target delivery personnel into three-dimensional coordinates corresponding to the initial location information of the target delivery personnel, which gives the interpretation that the target delivery personnel location and the clustering that occurs of the three-dimensional coordinates are the same since the three-dimensional coordinates correspond to the location of the target delivery personnel, and are merely the addresses in three-dimensional form. The way the claims are drafted is a bit confusing. 
Claims 5, 6, 15, and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to similar reasons above in the rejection of claims 4 and 14, and by virtue of dependency on rejected claims 4 and 14. 
Examiner suggests setting a clearer distinction between the addresses/locations and converted coordinates, and rewording “respectively” such that the claim may be written “for each pair of X and Y, calculate a distance…” (for example). 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-7 recite a method (i.e. process), claims 8-10 and 13-16 recite an apparatus (i.e. machine), and claim 12 recites a system (i.e. machine). Therefore claims 1-10 and 12-16 fall within one of the four statutory categories of invention. 
Independent claims 1, 8, and 12 recite the limitations of acquiring a first preset number of pieces of order data, the order data including delivery addresses; converting the delivery addresses of the acquired order data into three-dimensional coordinates corresponding to the delivery addresses of the acquired order data respectively; clustering the three-dimensional coordinates corresponding to the delivery addresses of the acquired order data to generate a second preset number of order sets; selecting at least one order set from the generated order sets; and displaying the order data included in the selected order set. The limitations amount to mental processes such as observation, evaluation, judgment, and opinion. The limitations also correspond to certain methods of organizing human activity (i.e. following rules or instructions). The claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of at least one processor (claims 8 and 12), memory (claim 8), non-transitory computer readable storage medium (claim 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-7, 9, 10, and 13-16 recite additional limitations and elements that are further directed to the abstract idea. Therefore claims 2-7, 9, 10, and 13-16 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2018/0300655) in view of Wu (US 8,407,085) further in view of Lu (CN105160021).

Claims 1, 8, and 12: A method for displaying an order, comprising:
(claim 8):   at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (Wang ¶0084 disclosing a processor and storage component storing code executed by the processor)
(claim 12): A non-transitory computer readable storage medium, storing a computer program thereon, wherein the computer program, when executed by a processor causes the processor to perform operations, the operations comprising: (Wang ¶0084 disclosing non-transitory machine-readable medium; a processor and storage component storing code executed by the processor)
acquiring a first preset number of pieces of order data, the order data including delivery addresses; (Wang ¶0041 disclosing obtaining data of destination coordinates(delivery address, which can be a university (¶0042)) from a plurality of historical order data)
converting the delivery addresses of the acquired order data into three-dimensional coordinates corresponding to the delivery addresses of the acquired 
Regarding the limitation of three-dimensional coordinates, Wang does not explicitly disclose this limitation (Wang discloses two-dimensional), however, Wu discloses three-dimensional geographic location including global system coordinates including elevation (z)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the coordinates being three-dimensional as taught by Wu in the system of Wang, since combining GPS’s two dimension coordinates with elevation data converted Z-axis coordinate would help identifying precise locations where people are heading.
clustering the three-dimensional coordinates corresponding to the delivery addresses of the acquired order data to generate a second preset number of order sets; (Wang ¶0043 disclosing that the destination coordinates are clustered to obtain a destination coordinate cluster set; regarding “three-dimensional coordinates”, see above limitation and rationale to combine)
 selecting at least one order set from the generated order sets; (Wang ¶0046 disclosing selecting destination coordinate clusters in the destination coordinate cluster set as the destination)

and displaying the order data included in the selected order set. (Lu pg. 5, paragraph 2 disclosing a computer having a display/monitor for displaying information to a user; pg. 2, paragraph 2 under “detailed description of the preferred embodiments” disclosing the mobile terminal used having a display)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include displaying the order data included in the selected order set as taught by Lu in the system of Wang in view of Wu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2018/0300655) in view of Wu (US 8,407,085) further in view of Lu (CN105160021) further in view of Hu (CN 107305577).

Claims 2 and 9: The method according to claim 1, wherein the clustering the three- dimensional coordinates corresponding to the delivery addresses of the acquired order data to generate a second preset number of order sets comprises: 
selecting the second preset number of pieces of order data from the acquired order data, and using the three-dimensional coordinates corresponding 
While Wang discloses selecting the second preset number of pieces of order data from the acquired order data, Wang does not explicitly disclose calculating distances between points indicated by the three-dimensional coordinates corresponding to the delivery addresses of the acquired order data and points indicated by the initial clustering centers respectively, using the distances as first distances. Lu does:
executing following clustering: calculating distances between points indicated by the three-dimensional coordinates corresponding to the delivery addresses of the acquired order data and points indicated by the initial clustering centers respectively, using the distances as first distances, (Lu pg. 1, paragraph 10 (under “Summary of Invention”) disclosing clustering the longitude and latitude coordinates corresponding to the order of each terminal; calculating a local density of each longitude and latitude coordinate point according to a preset truncation distance) (see limitation in claim 1 and rationale to combine)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include calculating distances between points indicated by the three-dimensional coordinates corresponding to the delivery addresses of the acquired order data and points indicated by the initial clustering centers respectively, using the distances as first distances as taught by Lu in the system of Wang in view of Wu, since the claimed invention is merely a combination of old elements, and in the combination 

While Wang discloses selecting the second preset number of pieces of order data from the acquired order data, Wang does not explicitly disclose partitioning the acquired order data into the second preset number of order sets based on the first distances, calculating center coordinates of the three-dimensional coordinates corresponding to the delivery addresses of the order data included in the order sets respectively, using the center coordinates as clustering centers of the order sets, and determining whether the clustering centers of the order sets are identical to the initial clustering centers; and  157188.00103/122026874v.1Application No.: Not Yet Assigned4 Docket No.: 157188.00103 Amendment dated October 6, 2019 First Preliminary Amendmentusing the clustering centers of the order sets as the initial clustering centers, and continuing to execute the clustering, in response to determining the clustering centers of the order sets being different from the initial clustering centers. Lu does:
partitioning the acquired order data into the second preset number of order sets based on the first distances, calculating center coordinates of the three-dimensional coordinates corresponding to the delivery addresses of the order data included in the order sets respectively, using the center coordinates as clustering centers of the order sets, and determining whether the clustering centers of the order sets are identical to the initial clustering centers; and  157188.00103/122026874v.1Application No.: Not Yet Assigned4 Docket No.: 157188.00103 Amendment dated October 6, 2019 First Preliminary Amendmentusing the clustering centers of the order sets as the initial clustering centers, and continuing to execute the clustering, in response to determining the clustering centers of the order sets being different from the initial clustering centers. (Lu pg. (continuing to execute the clustering in response to determining clustering centers))
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include partitioning the acquired order data into the second preset number of order sets based on the first distances, calculating center coordinates of the three-dimensional coordinates corresponding to the delivery addresses of the order data included in the order sets respectively, using the center coordinates as clustering centers of the order sets, and determining whether the clustering centers of the order sets are identical to the initial clustering centers; and  157188.00103/122026874v.1Application No.: Not Yet Assigned4 Docket No.: 157188.00103 Amendment dated October 6, 2019First Preliminary Amendmentusing the clustering centers of the order sets as the initial clustering centers, and continuing to execute the clustering, in response to determining the clustering centers of the order sets being different from the initial clustering centers as taught by Lu in the system of Wang in view of Wu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding the limitation of the cluster centers being identical and different, Lu does not explicitly disclose this limitation, however, Hu discloses in pg. 8, paragraph 1 the k-means clustering algorithm used in entitled in the same cluster being similar and entities in the different clusters being dissimilar and clustering the geographic coordinates of a plurality of proper addresses of the given address. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include determining whether the clustering centers of the order sets are identical to the initial clustering centers or different as taught by Hu in the system of Wang in view of Wu further in view of Lu in order to improve the accuracy of the geographical coordinate obtained by aggregation (Hu pg. 8, 1st paragraph).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2018/0300655) in view of Wu (US 8,407,085) further in view of Lu (CN105160021) further in view of Grosh (US 6,195,646).

Claims 3 and 13: The method according to claim 1. wherein the selecting at least one order set from the generated order sets comprises: 
Wang discloses acquiring a number of pieces of order data, but does not explicitly disclose statisticizing a number of pieces of order data included in the generated order sets respectively; and selecting an order set including a maximum number of pieces of order data from the generated order sets. Grosh does:
statisticizing a number of pieces of order data included in the generated order sets respectively; and selecting an order set including a maximum number of pieces of order data from the generated order sets. (Grosh Col. 4, Ln. 58-61 disclosing extraction of a sub-set of the digital information selected for order using statistical sampling, max values, etc.)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include statisticizing a number of pieces of order data included in the generated order sets respectively; and selecting an order set including a maximum number of pieces of order data from the generated order sets as taught by Grosh in the system of Wang in view of Wu further in view of Lu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

 No Art

There is no art for the following claims:

Claims 4 and 14: The method according to claim 1, wherein the selecting at least one order set from the generated order sets comprises: acquiring initial location information of a target delivery personnel and clustering centers of the generated order sets; converting the initial location information of the target delivery personnel into three- dimensional coordinates corresponding to the initial location information of the target 

Claims 5 and 15: The method according to claim 4, wherein the displaying the order data included in the selected order set comprises: calculating distances between points indicated by three-dimensional coordinates corresponding to delivery addresses of the order data included in the selected order set and the point indicated by the three-dimensional coordinates corresponding to the initial location 157188.00103/122026874v,1Application No.: Not Yet Assigned5 Docket No.: 157188.00103 Amendment dated October 6, 2019 First Preliminary Amendment information of the target delivery personnel respectively, and using the distances as third distances; sorting the order data included in the selected order set based on the third distances; and displaying the sorted order data.

Claims 6 and 16: The method according to claim 5, wherein the order data further comprise an order category and an order-placing user grade; and the sorting the order data included in the selected order set based on the third distances comprises: acquiring the order category and the order-placing user grade of the order data included in the selected order set; and sorting the order data included in the selected order set based on the third distances, the acquired order category, and the acquired order-placing user grade.

Claims 7 and 10: The method according to claim 1, further comprising: determining whether there are order data corresponding to an undelivered order in the selected order set; acquiring current location information of the target delivery personnel in response to determining there being the order data corresponding to the undelivered order; converting the current location information of the target delivery personnel into three- dimensional coordinates corresponding to the current location information of the target delivery personnel; calculating a distance between a point indicated by the three-dimensional coordinates corresponding to the current location information of the target delivery personnel and a point 157188.00103/122026874v. 1Application No.: Not Yet Assigned6 Docket No.: 157188.00103 Amendment dated October 6, 2019 First Preliminary Amendment indicated by three-dimensional coordinates corresponding to a delivery address of the order data corresponding to the undelivered order, and using the distance as a fourth distance; and outputting prompt information in response to the fourth distance being greater than a preset threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628